Appeal from an order granting plaintiff’s motion to strike out an affirmative defense on the ground that it is insufficient in law and from an order denying defendant’s motion for reargument or for leave to serve an amended answer. The action is brought to recover damages for personal injuries suffered through defendant’s alleged defective equipment, and for failure to furnish safeguards to plaintiff, a student in the university. Defendant pleaded as a defense that it is a charitable institution and, in a proposed answer, alleged that it had furnished equipment in good condition, with the necessary safeguards, and that the negligence, if any, causing plaintiff’s injury was that of a professor in charge of the instruction of *908students using the equipment and safeguards. Order dated December 16, 1941, granting motion to strike out affirmative defense, and granting other relief, in so far as appealed from, affirmed, with ten dollars costs and disbursements. The order dated April 21, 1942, in so far as it denies defendant’s motion for leave to serve an amended answer, is affirmed, without costs; and the appeal from that part of said order which denies defendant’s motion for reargument is dismissed, without costs, as not appealable. No opinion. Lazansky, P. J., Hagarty, Cars-well, Johnston and Adel, JJ., concur.